Citation Nr: 0728217	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-08 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee scar, 
as a result of a gunshot wound.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied service 
connection for a right knee gunshot wound scar and for a 
dental disorder.  

The veteran requested a personal hearing before a Member of 
the Board at the RO in his April 2003 substantive appeal.  
The veteran failed to report for his scheduled hearing in 
January 2006.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board remanded this case in May and December 2006.  It 
returns now for appellate consideration.


FINDINGS OF FACT

1.  There is no evidence to show that the veteran ever 
received a gunshot wound.

2.  The veteran is in receipt of a 100 percent disability 
rating due to individual unemployability.


CONCLUSIONS OF LAW

1.  The veteran's right knee scar was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for the purposes of outpatient dental 
treatment is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of service connection for a dental disorder, 
entitlement to any needed outpatient dental treatment has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the veteran's scar claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was provided 
notice of the requirements for assigning disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2007, he was provided five months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee scar condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition was incurred inservice.  This is discussed 
in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

38 U.S.C.A. § 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service.  Id.; 38 U.S.C.A. § 1154(b).

The Board will consider the scar then the dental disorder.

a. Right Knee Scar

The veteran contends that he has a scar on his right knee 
that is the result of an inservice gunshot wound.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

The scar was confirmed at the veteran's July 2002 VA 
examination.  This is sufficient to establish the existence 
of a current disability.  Further, the Board notes the claims 
file was not available for review, and that examiner only 
that the veteran provided a history of receiving a gunshot 
wound.  The examiner did not diagnose the scar as being the 
residual of a gunshot wound.  Moreover, as the Board finds 
the veteran's history to be incredible, any medical opinion 
based on such a history would lack probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), for the 
proposition that Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran).

As noted above, the Board finds no evidence that the claimed 
gunshot wound actually occurred during service.  The 
veteran's service medical records are silent for treatment 
regarding a gunshot wound and there are no findings of a scar 
on the veteran's separation from service physical 
examination.  Further, service personnel records do not 
support the veteran's contention that he was a combat 
veteran.  Those records show that he served as a heavy 
vehicle driver.  He did not receive any type of medal, 
decoration, or commendation denoting combat.  The Board 
therefore concludes that the veteran's claim regarding an 
inservice gunshot wound is incredible given a lack of 
treatment and no findings on a direct, contemporaneous 
medical examination.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, because of conflicting statements, 
and that the Board may weigh the absence of contemporary 
medical evidence against lay statements).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Dental Disorder

The veteran contends that he is entitled to service 
connection for a mouth injury he suffered during service.  
However, for the reasons that follow, the Board concludes 
that service connection for outpatient treatment benefits is 
warranted, regardless of inservice trauma.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of chapter 38.  See 38 C.F.R. § 3.381(a) 
(2006).  While the veteran claimed service connection for a 
mouth injury, the disability related to the mouth on the 
record is his numerous missing teeth.  At his July 2002 VA 
examination, the examiner noted partial plates and no oral 
lesions.  There is no inservice or post-service evidence 
relating to any type of dental trauma, other than the removal 
of carious teeth.  Accordingly, the veteran's claim can be 
considered only as one for outpatient dental treatment.

Outpatient dental treatment may be for those whose service-
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  See 38 C.F.R. § 17.161(h).  The veteran 
was granted a 100% rating for individual unemployability in a 
November 2004 rating decision of the RO.  As such, he is 
entitled to any needed outpatient dental treatment.  Id.  
Inquiry into whether the veteran suffered a mouth injury 
inservice is moot.


ORDER

Entitlement to service connection for a right knee scar, as a 
result of a gunshot wound is denied.

Entitlement to service connection for a dental disorder for 
the purposes of outpatient dental treatment is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


